FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 6, 2021

                                       No. 04-20-00356-CR

                                    John Stewart MUELLER,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                   From the 198th Judicial District Court, Bandera County, Texas
                                 Trial Court No. CR-XX-XXXXXXX
                           Honorable M. Rex Emerson, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Beth Watkins, Justice

       On August 4, 2021, the court ordered this appeal abated and remanded for appointment of
new counsel for appellant John Stewart Mueller. On August 5, 2021, the trial court appointed
Patrick Maguire as appellant’s attorney. We therefore ORDER appellant to file his brief by
November 5, 2021. The State’s brief will be due 30 days after appellant files his brief.


           It is so ORDERED October 6, 2021.

                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT